UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): December 25, 2007 (Exact Name of Registrant as Specified in Its Charter) Delaware 1-7201 33-0379007 (State or other jurisdiction of incorporation or organization) (Commission File Number) (I.R.S. Employer Identification Number) 801 17th Avenue South Myrtle Beach, South Carolina 29577 (Address of Principal Executive Offices) (Zip Code) (843) 448-9411 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers. On December 25, 2007, AVX Corporation (the “Company”) was informed of the death of director Masahiro Umemura, who passed away on that day. Mr. Umemura had served as a director of the Company since 1990 and will be greatly missed. Mr. Umemura served on the Executive, Compensation and Equity Compensation Committees of the Company’s Board. Mr. Umemura was also Vice Chairman of the Boardand Representative Director of Kyocera Corporation. There are no plans to appoint a successor director of the Company at this time. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: December 27, 2007 AVX CORPORATION By: /s/ Kurt P. Cummings Name: Kurt P. Cummings Title: Vice President, Chief Financial Officer, Treasurer and Secretary -2-
